FULMER, Judge.
Daniel R. Marshall appeals from the judgment and order of probation for possession of methamphetamine following the trial court’s denial of his dispositive motion to suppress. The issue presented in this appeal is whether the totality of the circumstances surrounding a traffic stop gave rise to a reasonable belief on the part of the officers that Marshall was armed with a dangerous weapon. See Howell v. State, 725 So.2d 429 (Fla. 2d DCA 1999); Premo v. State, 610 So.2d 72, 74 (Fla. 2d DCA 1992). It was undisputed that Marshall did not make any furtive movements, he cooperated with the officers, and nothing about his appearance or actions suggested that he had a dangerous weapon on his person. Because the officers did not articulate a reasonable belief that Marshall was armed with a dangerous weapon, we reverse. See Sutton v. State, 698 So.2d 1321 (Fla. 2d DCA 1997).
CASANUEVA and SILBERMAN, JJ„ concur.